Citation Nr: 0714127	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an effective date earlier than April 28, 2003, 
for the payment of dependency and indemnity compensation 
(DIC) for service connection for cause of the veteran's 
death.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948 and from September 1952 to April 1971.  He died in 
February 2001.  The appellant is the veteran's surviving 
spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the appellant's VA Form 9, Appeal to the Board, she had 
requested to have a hearing before the Board in either 
Washington, D.C., or Virginia.  A hearing was scheduled in 
Washington, D.C., in October 2006, and the appellant failed 
to report to the hearing.  She was subsequently scheduled to 
appear before the Board at the Roanoke RO in March 2007.  She 
failed to report for that hearing as well.  The appellant has 
not requested a new hearing or explained why she was unable 
to attend the March 2007 hearing.  Thus, there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  The veteran died in June 2001.

2.  A claim for service connection for cause of the veteran's 
death was received on April 28, 2003.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for cause of 
the veteran's death prior to April 28, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 
2003, for the award of DIC based on service connection for 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in December 2004 and April 2006 letters, the RO 
provided notice to the appellant regarding what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that was relevant to the claim.  The April 
2006 letter also informed the appellant how disability 
evaluations and effective dates are assigned and the type of 
evidence which impacts those determinations.  The RO did not 
readjudicate the claim after providing the above notice; 
however, the appellant has not been prejudiced by such.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the 
facts are not in dispute and the appellant is fully aware of 
why the effective date of April 28, 2003, has been assigned 
for payment of DIC benefits; her only argument is that VA 
should make an exception based on her health and 
circumstances.  

In summary, the VCAA provisions have been satisfied to the 
extent possible.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

II.  Earlier Effective Date

The record reflects that the veteran died in June 2001.  On 
April 28, 2003, VA received VA Form 21-534, Application for 
DIC by a surviving spouse.  The appellant has been awarded 
DIC based on service connection for cause of the veteran's 
death, effective April 28, 2003.  She argues that she should 
be awarded an effective date going back to the date of the 
veteran's death for multiple reasons.  First, she states that 
she had no knowledge that she could submit a claim for DIC 
benefits.  Second, she asserts she was mentally and 
physically disabled for that one-year period following the 
veteran's death and that she could not have submitted a claim 
during that time frame.  Specifically, she stated she 
suffered a stroke that affected her right side and she was in 
a nursing home for nearly two years.  Third, she argues that 
her age will allow her to receive these benefits only for a 
limited amount of time.  The appellant states she should not 
be penalized and requests that VA provide an exception and 
award her an earlier effective date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for DIC "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(emphasis added).  The statute allows an effective date going 
back to the first day of the month in which the death 
occurred if the application is received within one year from 
the date of death.  Id. at (d)(1); see also 38 C.F.R. 
§ 3.400(c)(2) (2006) (stating that the effective date will be 
the first day of the month in which the veteran's death 
occurred if claim is received within one year after the date 
of death; otherwise, it will be date of claim).  

After having carefully reviewed the evidence of record, the 
Board finds that the an effective date earlier than April 28, 
2003, for the payment of DIC based on service connection for 
cause of the veteran's death is legally precluded.  As stated 
above, the veteran died in June 2001, and in order to receive 
an effective date of June 1, 2001, the appellant would have 
needed to submit the claim for DIC benefits by June 2002.  
The facts are not in dispute in that the appellant 
acknowledges she did not submit her claim for DIC benefits 
within one year of the veteran's death, and she agrees that 
her claim for death benefits was received on April 28, 2003, 
which is well beyond the one-year period following the 
veteran's death.  The law is clear in that if the claim for 
DIC benefits is not submitted within one year of the 
veteran's death, the effective date for the award of DIC 
benefits will be the date of claim, which in this case is 
April 28, 2003.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(c)(2).  

The Board is sympathetic to the appellant's circumstances 
regarding the veteran's death, her health problems, her 
inability to submit a claim prior to April 2003, and the fact 
that she did not know she was entitled to these benefits at 
an earlier time; however, there are no provisions in the law 
for a waiver or exception to be taken on any of these bases.  
Thus, there is no legal basis for an earlier effective date 
for the payment of DIC benefits based on service connection 
for cause of the veteran's death.  The Board must apply the 
law as it exists and cannot extend benefits out of sympathy 
for a particular claimant.  See Owings v. Brown, 8 Vet. App. 
at 23, quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992); see also 38 U.S.C.A. § 7104(c) (West 2002) (Board 
bound by the applicable statutes and regulations pertaining 
to VA); 38 C.F.R. § 19.5 (2006).  The April 28, 2003, 
effective date is the earliest effective date available to 
the appellant based upon the facts in this case, as there is 
no informal claim, formal claim, or written intent to file a 
claim for service connection for cause of the veteran's death 
prior to April 28, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board regrets that a more favorable determination could not 
be made in this case.  


ORDER

An effective date earlier than April 28, 2003, for the 
payment of DIC based upon service connection for cause of the 
veteran's death is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


